Citation Nr: 1105556	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether the Veteran has qualifying military service for 
nonservice-connected pension purposes.

2.  Entitlement to service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from November 3, 1976 to 
November 2, 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In October 2010, the Veteran testified before the undersigned at 
a Board hearing via video conference at the RO.

In a January 2010 rating decision, service connection for a back 
disability was denied.  At his hearing, the Veteran disagreed 
with that determination and the hearing transcript is hereby 
accepted as the notice of disagreement to the January 2010 rating 
decision as to that matter.  

The issue of service connection for a back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran served from November 3, 1976 to November 2, 1979, 
only during peacetime.  


CONCLUSION OF LAW

The Veteran does meet the basic eligibility requirements for 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 101(2), 
1501, 1502, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator. Rockefeller).  This is the 
case here.  

Nonservice-connected disability pension may only be awarded to a 
veteran of a war who has qualifying service and is permanently 
and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A veteran 
is defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  
The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).  Active duty means full time duty 
in the Armed Forces, other than active duty for training.  38 
U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served in 
the "active military, naval, or air service" during the following 
time periods: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period of 
ninety consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety days or 
more in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. 
§ 3.3(a)(3).  

To make its intent clear, Congress has also provided a definition 
of "period of war."  For VA pension benefit purposes, the term 
"period of war" means the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era, the Persian 
Gulf War, and the period beginning on the date of any future 
declaration of war by the Congress and ending on the date 
prescribed by Presidential proclamation or concurrent resolution 
of the Congress.  See 38 U.S.C.A. § 1501(4).  The Korean conflict 
has been determined to comprise the period beginning on June 27, 
1950 through January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  
The Vietnam era has been determined to comprise the period from 
February 28, 1961, and ending on May 7, 1975, inclusive, in the 
case of a veteran who served in the Republic of Vietnam during 
that period and to extend from August 5, 1964 through May 7, 
1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The 
Persian Gulf War is defined as the period beginning on 
August 2, 1990 through the date to be prescribed by Presidential 
proclamation or law.  38 C.F.R. § 3.2(i).

The Veteran served from November 3, 1976 to November 2, 1979, 
only during peacetime.  As such, he does not have qualifying 
wartime service.  

To the extent that the law is dispositive of an issue on appeal, 
this claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 
430 (1994).  Accordingly, the Board has no recourse but to deny 
the Veteran's claim for basic eligibility for nonservice-
connected pension benefits.


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

As noted in the introductory portion of this decision, the 
Veteran has submitted a notice of disagreement as to the issue of 
entitlement to service connection for a back disability.  As 
such, a statement of the case must be issued.  The failure to 
issue a statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following actions:

The Veteran should be sent a Statement of the 
Case as to the issue of entitlement to service 
connection for a back disability.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal on this 
issue, then the claim should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


